—In an action, inter alia, to recover on a conditional sale contract note, the defendant Grace Industries, Inc., appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated June 16, 1999, which denied its motion pursuant to CPLR 5015 to vacate an order and judgment (one paper) of the same court entered April 21, 1997.
Ordered that the order is affirmed, with costs.
*425The Supreme Court providently exercised its discretion in denying the appellant’s motion to vacate an order and judgment on the ground of newly-discovered evidence (see, CPLR 5015 [a] [2]), as the alleged newly-discovered evidence could have been discovered before the entry of the judgment (see, Dan’s Supreme Supermarkets v Redmont Realty Co., 261 AD2d 353).
The appellant’s remaining contentions are without merit. Joy, J. P., Thompson, Rrausman and Goldstein, JJ., concur.